Citation Nr: 0616327	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  99-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than June 25, 
1997 for the grant of a 50 percent disability rating for 
postoperative residuals of a right frontotemporal craniotomy, 
with intractable headaches and reactive depression.  

2.  Entitlement to an effective date earlier than June 25, 
1997 for a total disability rating based on individual 
unemployability (TDIU).  

(The issue of entitlement to Service Disabled Veterans' 
Insurance (RH) under 38 U.S.C.A. § 1922 (West 2002) is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, wife, and friends


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted entitlement to a 50 
percent rating for post-operative residuals of a right 
frontal craniotomy and TDIU, effective date prior to June 25, 
1997.

The veteran testified before the undersigned in March 2001.  
A transcript of that hearing is of record.  

In June 2001 the Board denied the claims for earlier 
effective dates.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2002 order, the Court granted a motion by the 
parties (the appellant and the VA Secretary) (Joint Motion) 
to vacate and remand the June 2001 Board decision with regard 
to these issues.  

In a July 2001 rating decision, the RO determined that there 
was no clear and unmistakable error (CUE) in an August 1977 
rating decision which granted service connection for post-
operative residuals of a right frontal temporal craniotomy 
and assigned a 30 percent rating.  The veteran was notified 
of this decision in July 2001 and he did not appeal.  

In April 2003 the veteran requested another hearing.  In July 
2003 the Board sent the veteran a letter requesting that he 
clarify the type of Board hearing he desired.  The veteran 
did not respond to this letter.  The Board therefore assumes 
that the veteran no longer wants a hearing.  Further, the 
Board notes that the veteran already had a Board hearing 
regarding the issues on appeal.  38 C.F.R. § 20.700 (2005).  

In November 2003 the case was remanded for further 
development.  That development has been completed.  

During the pendency of the appeal, the veteran's claims file 
was transferred to the North Little Rock, Arkansas RO, which 
has certified the case for appellate review.  


FINDINGS OF FACT

1.  An unappealed August 1977 RO decision granted service 
connection for postoperative right frontotemporal craniotomy, 
with intractable headaches, reactive depression, memory loss, 
secondary to subarachnoid hemorrhage, and assigned a 30 
percent rating.  

2.  The veteran's claim of entitlement to an increased rating 
for postoperative residuals of a right frontotemporal 
craniotomy with headaches and reactive depression was 
received by the RO on June 26, 1997.  

3.  A June 1998 RO decision granted an increased evaluation 
of 50 percent for postoperative right frontotemporal 
craniotomy with intractable headaches, reactive depression, 
and memory loss due to subarachnoid hemorrhage, effective 
June 25, 1997.  

4.  There is no medical evidence demonstrating that the 
service connected residuals of the right frontotemporal 
craniotomy increased to the current level of disability on 
any date within one year prior to the June 1997 claim for an 
increased evaluation.  An increase in this disability was 
first factually ascertainable at the April 1998 VA 
examination.  

5.  The veteran first filed a claim for TDIU in June 1997 and 
the evidence reflects that he became unable to maintain 
substantially gainful occupation more than one year prior to 
that date.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 25, 
1997 for the assignment of a 50 percent evaluation for 
postoperative residuals of a right frontotemporal craniotomy 
with intractable headaches and reactive depression have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).  

2.  The criteria for entitlement to an effective date earlier 
than June 25, 1997 for the grant of TDIU have not been met.  
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
In the present appeal, service connection and disability 
evaluations have already been established and the veteran is 
seeking earlier effective dates, thus, the first four 
Dingess/Hartman notice elements have been satisfied.  As will 
be discussed below, the veteran was provided with notice 
regarding earlier effective dates in an October 2004 VCAA 
letter.  

The October 2004 VCAA letter informed the veteran what 
information and evidence would be required to grant earlier 
effective dates for the increased evaluation of his right 
frontotemporal craniotomy and the grant of TDIU.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by advising the veteran of the types of 
evidence he was responsible for obtaining and of the types of 
evidence VA would undertake to obtain.  Specifically, this 
letter explained that VA would try to obtain government or 
medical records, but that the veteran was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the October 2004 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, this letter satisfied the fourth element of the 
duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, the RO 
did not strictly comply with the VCAA timing requirement.  
However, this timing defect was cured by the issuance of 
fully compliant VCAA notice by the RO in the form of the 
October 2004 VCAA letter prior to the RO's readjudication of 
the case in the June 2005 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  

In Dingess, the Court held that once service connection is 
granted an effective date and rating have been assigned, the 
claim is substantiated and further VCAA notice is not needed.  
Dingess/Hartment v. Nicholson.  Although the veteran was 
provided with VCAA notice in this case, the Court's holding 
in Dingess, suggests that such notice was not required.


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The veteran's service medical records, Social Security 
Administration records, and VA and private outpatient 
treatment records have been associated with the claims file.  
In addition, the veteran was afforded VA examinations in 
April 1998 and June 2005 to evaluate his condition.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Right Frontotemporal Craniotomy

Service medical records reflect that the veteran was 
diagnosed with a subarachnoid hemorrhage due to ruptured 
intracranial aneurysm for which he underwent a right frontal 
temporal craniotomy with clipping of the aneurysm.  An August 
1977 rating decision granted service connection for the right 
frontal temporal craniotomy with intractable headaches, 
reactive depression, and memory loss, secondary to 
subarachnoid hemorrhage with a 30 percent evaluation 
effective June 22, 1977, the day after separation from 
service.

In June 1997 the veteran filed a claim for an increased 
evaluation of his service connected condition.  A February 
1998 rating decision denied an evaluation in excess of 30 
percent for the right frontal temporal craniotomy.  The 
veteran underwent a VA examination in April 1998, after which 
a June 1998 RO decision granted an increased evaluation of 50 
percent for the right frontal temporal craniotomy effective 
June 25, 1997, the date of receipt of the veteran's claim for 
an increased rating.  In an October 1997 letter, received at 
the RO in September 1998, the veteran's friend requested that 
an earlier effective date be established for the increased 
evaluation.  The letter was signed by the veteran.

The veteran underwent a VA cranial nerves examination in 
April 1998, at which time he indicated that he had 
experienced headaches since the latter part of 1975 or early 
part of 1976.  He described these as usually being of sudden 
onset, with throbbing or the whole head hurting, with 
associated nausea, photophobia, sonophobia, and an inability 
to engage in usual activities during the headaches.  
Neurological examination was normal.  The diagnoses were 
right frontal temporal craniotomy for ruptured aneurysm by 
history; migraine headaches without aura, but not likely 
secondary to the aneurismal surgery; right hand and right 
foot myoclonic jerks likely secondary to aneurismal surgery 
and leaks prior to the surgery, and recent memory impairment 
likely associated with aneurismal surgery.  

On VA mental disorders examination in April 1998 the veteran 
complained of memory problems and general slowing since his 
surgery in 1976.  He stated that he had no problem learning 
before the aneurysm, but he now spoke more slowly and less 
clearly.  The veteran indicated that he had learned to read 
and write, but that it took him longer to complete tasks.  He 
described mood problems since his in-service surgery, stating 
that he became frustrated very easily, especially when trying 
to work.  He reported significant sleep disturbance and 
nightmares, occasional panic attacks and anxiety, and passive 
suicidal ideation, but he denied active intention or plan, 
homicidal ideation, or history of aggression.  The veteran 
reported that he believed his deficits were worsening as he 
got older, as were his headaches.  

On examination, the veteran was alert and fully oriented with 
the help of his watch.  Social interaction was pleasant and 
appropriate, although he described his mood as "terrible."  
Affect was flat, eye contact was good, spontaneous speech was 
normal in rhythm and volume but slow in rate and remarkable 
for mild articulation problems.  Thought processes were 
notably slowed, but generally clear, logical, and well-
associated.  It was often apparent during the examination 
that the veteran had forgotten recently discussed 
information, resulting in temporary confusion.  Memory was 
poor for recent and remote events.  The diagnosis was 
dementia due to aneurysm bleed and repair, adjustment 
disorder with depressed mood (formerly reactive depression), 
and global assessment of functioning (GAF) score of 40.  

The examiner stated that the veteran met the criteria for 
dementia with significant related depression.  Although he 
could not determine the exact nature and severity of the 
aneurysm and craniotomy due to the veteran's lack of memory 
for that information, the test results clearly suggested 
permanent, relatively diffuse, and moderately severe 
cognitive deficits.  The examiner added that the veteran's 
depression might be contributing to his perception that his 
deficits were worsening, and his mood appeared to have 
worsened significantly since his job loss.  The examiner 
concluded that it was highly unlikely that the veteran could 
acquire and sustain employment in the competitive job market.  

At the March 2001 Board hearing, the veteran testified that 
he did not recall receiving any treatment during the years 
after service, and reported problems with headaches and 
memory loss.  He reported receiving Social Security benefits 
due to the residuals of the right frontotemporal craniotomy.  
The veteran's wife testified that she had known the veteran 
since 1986 and that he had experienced difficulty learning 
new job skills.  The veteran's friend indicated that the 
veteran had experienced similar problems since he met him 
several years prior to the hearing.  

The veteran and the witnesses who testified in March 2001 
suggest that the veteran's service connected disability was 
50 percent disabling more than a year prior to the June 1997 
claim.  Specifically, in October 1997 and March 1999 letters 
the veteran's friend suggests that the craniotomy disability 
has been 50 percent disabling since the initial grant of 
service connection.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

The craniotomy has been evaluated under Diagnostic Code 8099-
9306 and 8099-9305.  Effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52, 695 (1996).  VA's General 
Counsel has held that, ordinarily, where a law or regulation 
changes during the pendency of a claim, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely "retroactive effects."  If applying 
the new provision would produce such "retroactive effects," 
VA ordinarily should not apply the new provision to the 
claim.  If applying the new provision would not produce 
"retroactive effects," VA ordinarily must apply the new 
provision.  A new law or regulation has prohibited 
"retroactive effects" if it is less favorable to a claimant 
than the old law or regulation; while a liberalizing law or 
regulation does not have "retroactive effects."  VAOPGCPREC 
7-2003; 69 Fed. Reg. 25179 (2004).  

Prior to November 7, 1996, Diagnostic Code 9306 evaluated 
multi-infarct dementia due to causes other than cerebral 
arteriosclerosis under the General Rating Formula for Organic 
Mental Disorders.  A 30 percent evaluation was warranted for 
definite impairment of social and industrial adaptability.  A 
50 percent evaluation was warranted for considerable 
impairment of social and industrial adaptability.  A 70 
percent evaluation was warranted for severe impairment of 
social and industrial adaptability.  A 100 percent evaluation 
required impairment of intellectual functions, orientation, 
memory and judgment, and lability and shallowness of affect 
of such extent, severity, depth, and persistence as to 
produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9306 (1996).  

Since November 7, 1996, vascular dementia is evaluated under 
Diagnostic Code 9305 according to the General Rating Formula 
for Mental Disorders.  Under the revised rating criteria, a 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires deficiencies in most of the 
following areas:  work, school, family relations, judgment, 
thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 
(2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  

A "claim" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  

Any communication or action from a claimant, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(1).  

The date of receipt of evidence from a private physician or 
layman will accepted as the date of receipt of the claim when 
the evidence is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).  

The veteran did not appeal the August 1977 rating decision 
that granted a 30 percent evaluation for his right frontal 
temporal craniotomy and that decision was closed by the RO 
and is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

Neither he, nor his representative, appealed the RO's 
determination that there was no CUE in that decision.  

The veteran's claim for an increased evaluation was received 
June 26, 1997.  There is no communication in the claims file 
received between August 1977 and June 25, 1997 that could 
constitute a claim for an increased rating.  

Private medical records reflecting treatment during this 
period, however, these records were received at the RO after 
June 25, 1997, and can therefore not constitute an informal 
claim for increase prior to that date.  38 C.F.R. 
§ 3.157(b)(2).  

Records from the Social Security Administration are among the 
private records.  These records contain pertinent findings in 
1996, but were received after June 25, 1997.  There is no 
regulatory or legal provision that would permit them to be 
deemed received prior to the date they actually arrived at 
VA.

The veteran has also submitted VA treatment records for the 
period prior to June 25, 1997.  Records from January 1985 to 
July 1988 reflect treatment for chronic headaches secondary 
to his aneurysm surgery.  These records of treatment do not 
report any psychiatric findings as contemplated in the rating 
criteria.  The also did not report headaches of the frequency 
or of the economic impact contemplated for an increased 
rating on the basis of migraines (assuming arguendo that the 
disability could be rated on this basis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).  These records thus do not 
demonstrate an increase in the veteran's right frontal 
craniotomy above the level contemplated by the 30 percent 
evaluation and, thus, do not constitute an informal claim for 
an increased evaluation.  38 C.F.R. § 3.157(b)(1).  Even if 
they could be deemed as an informal claim, the evidence did 
not show entitlement to an increase.

Therefore, as there is no communication in the claims file 
which can constitute a claim for an increased rating prior to 
June 26, 1997, the only basis on which an earlier effective 
date may be established is if the evidence demonstrates that 
it is factually ascertainable that the veteran's disability 
increased to the level contemplated by the 50 percent 
evaluation within the year prior to June 26, 1997.  38 C.F.R. 
§ 3.400(o).  

If an increase in disability precedes a claim for increase by 
more than a year, the proper effective date is the date the 
claim is received.  Harper v. Gober; 38 C.F.R. § 3.400(o)(2); 
VAOPGCPREC 12-98 (1998).  

Thus, even if, as the veteran's friend suggests, and as the 
veteran's representative argues in the February 2006 informal 
hearing presentation, the service connected craniotomy has 
met the requirements for a 50 percent evaluation since the 
grant of service connection, this would demonstrate an 
increase in severity more than one year prior to the date of 
his claim for an increased evaluation and the proper 
effective date of the 50 percent evaluation would still be 
the date of the claim, June 25, 1997.  38 C.F.R. 
§ 3.400(o)(2).  

In any event, records from the Social Security Administration 
dated in 1995 and 1996, belie a finding that an increase was 
first factually ascertainable in the year prior to June 25, 
1997.  Evaluations for the Social Security Administration in 
May 1996, reportedly showed no neurologic deficits, that the 
veteran had average memory, and that he could manage money.  
He was functioning in the low average range of intelligence.  
He was taking Elavil, but in September 1996, it was reported 
that his mood, thought content and speech were normal.

While no private treatment records were received in the year 
prior to June 1997, private treatment records received 
subsequent to the date of claim reflecting treatment for the 
year prior to June 1997 may contain evidence that an increase 
in the veteran's service connected disability was factually 
ascertainable in that one year period.  

Private treatment records from March 1996 to July 1997 
reflect neurological testing and treatment for headaches.  An 
October 1996 emergency room report reflects that the veteran 
was treated for a migraine headache.  None of these records 
indicate that the veteran's disability increased in severity 
to the 50 percent level within the year prior to June 1997, 
as they do not include objective evidence of considerable 
impairment of social and industrial adaptability or flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short-term and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances in motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships.  

Thus, the first evidence demonstrating an increase in 
severity of the veteran's right frontotemporal craniotomy is 
the April 1998 VA examination.  As there is no evidence of a 
claim for an increased rating prior to June 26, 1997, and 
there is no evidence showing that it is factually 
ascertainable that an increase in the veteran's disability 
occurred within one year prior to the date of that claim, 
there is no basis for an effective date earlier than June 25, 
1997 for the right frontotemporal craniotomy.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  TDIU

A total disability rating for compensation purposes will be 
assigned on the basis of individual unemployability, that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a) (2005).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  For 
the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered one disability:  (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a).    

A June 2005 rating decision granted an increased evaluation 
of 50 percent for the veteran's service connected skull 
defect, effective June 22, 1977.  This rating decision 
resulted in a combined evaluation of 70 percent from June 22, 
1977.  Thus, the veteran has met the percentage requirements 
for the award of TDIU prior to June 1997.  Despite meeting 
the schedular requirements for TDIU prior to June 1997, 
entitlement to an earlier effective date for the grant of 
TDIU is not warranted in this case.  

As discussed above, the effective date of an award of an 
increased rating (which, by definition, clearly encompasses 
the grant of TDIU), will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An effective date for 
an increased evaluation may be assigned at the earliest date 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  38 C.F.R. § 3.400(o)(2).  If an 
increase in disability precedes a claim for increase by more 
than a year, the proper effective date is the date the claim 
is received. See Hazan v. Gober, 10 Vet. App. 511 (1997); see 
also 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (1998).  

Thus, in order to establish entitlement to an earlier 
effective date for TDIU, the record must show either that it 
was first factually ascertainable that the veteran was unable 
to maintain gainful employment in the year prior to June 
1997, or that he submitted an earlier claim for TDIU and that 
he was either incapable of substantially gainful employment 
at the time of that earlier claim, or that it was factually 
ascertainable that he was incapable of substantially gainful 
employment in the year prior to that claim.  

Although a May 1996 report of psychologic evaluation for the 
Social Security Administration reports that the veteran last 
worked in 1984, all other evidence is to the effect that he 
worked full time until at least April 1994.  On his June 1997 
claim for TDIU the veteran reported working full time in 
metal plating until 1994.  At his March 2001 hearing the 
veteran testified that prior to that time he was working at 
least 40 hours per week and earned between $1,600 and $2,600 
per month.  A March 2000 Social Security Administration 
decision reflects that the veteran filed for disability 
benefits in January 1996.  The March 2000 decision found that 
the veteran had been disabled since April 1994 and had not 
engaged in any substantially gainful activity since that 
date.  This finding was consistent with the veteran's 
application for Social Security benefits, and other 
examination findings.

Thus, the evidence of record demonstrates that the veteran 
became unable to maintain substantially gainful employment 
more than one year prior to his claim for TDIU.  As there is 
no evidence of a claim for TDIU prior to June 1997, the 
earliest available effective date is the date of the claim, 
and entitlement to an effective date prior to June 25, 1997 
must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

As discussed earlier there is no evidence of a claim for 
increase prior to June 25, 1997.  Similarly there was nothing 
that could be construed as a claim for TDIU prior to that 
date.  The VA outpatient treatment records dated in 1988 make 
no mention of the veteran's employment status or ability to 
be gainfully employed.  Non-VA treatment and examination 
record dated prior to June 25, 1997 were received after that 
date.  Accordingly, none of the treatment records dated prior 
to June 25, 1997, could be construed as a claim for TDIU.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an effective date earlier than June 25, 1997 
for the grant of a 50 percent disability rating for 
postoperative residuals of a right frontotemporal craniotomy, 
with intractable headaches and reactive depression is denied.  

Entitlement to an effective date earlier than June 25, 1997 
for a total disability rating based on individual 
unemployability (TDIU) is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


